J-S57042-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,               :         IN THE SUPERIOR COURT OF
                                            :               PENNSYLVANIA
                  Appellee                  :
                                            :
                    v.                      :
                                            :
JASON JONES,                                :
                                            :
                  Appellant                 :         No. 308 WDA 2016

                 Appeal from the PCRA Order February 5, 2016
              in the Court of Common Pleas of Allegheny County,
             Criminal Division, at No(s): CP-02-CR-0012677-1998
                           CP-02-CR-0013289-1998

BEFORE:      FORD ELLIOTT, P.J.E., SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                  FILED SEPTEMBER 07, 2016

      Jason Jones (Appellant) pro se appeals from the February 5, 2016

order which dismissed his petition for writ of habeas corpus ad subjiciendum

as an untimely-filed petition under the Post Conviction Relief Act (PCRA), 42

Pa.C.S. §§ 9541-9546. We affirm.

      In 1999, following a jury trial, Appellant was convicted of, inter alia,

third-degree murder for which he received an aggregate sentence of 25 to

50 years’ incarceration. No direct appeal was filed.

      On May 15, 2000, Appellant pro se filed a PCRA petition. On behalf of

Appellant,   appointed   counsel   sought       and    received   reinstatement   of

Appellant’s direct appeal rights nunc pro tunc.         Appellant filed a notice of

appeal, but this Court dismissed Appellant’s appeal in November 2001 for



*Retired Senior Judge assigned to the Superior Court.
J-S57042-16


failure to file a brief. On March 10, 2005, Appellant filed an application

seeking to restore his direct appeal rights.      This Court denied Appellant’s

request on March 21, 2005. A subsequent petition for reargument en banc

was also denied.      Since then, Appellant has filed two post-conviction

petitions, both of which resulted in no relief.

      On August 21, 2015, Appellant filed a petition for writ of habeas

corpus ad subjiciendum in the civil division, which was later transferred to

the criminal division.   The trial court treated Appellant’s filing as a PCRA

petition and determined that it was untimely filed.        The trial court thus

dismissed the petition without a hearing, and Appellant timely filed a notice

of appeal.

      We begin our review by noting the relevant legal principles.      “[T]he

PCRA subsumes all forms of collateral relief, including habeas corpus, to the

extent a remedy is available under such enactment.”        Commonwealth v.

West, 938 A.2d 1034, 1043 (Pa. 2007).             Any PCRA petition, including

second and subsequent petitions, must either (1) be filed within one year of

the judgment of sentence becoming final, or (2) plead and prove a

timeliness exception. 42 Pa.C.S. § 9545(b). “[A] defendant cannot escape

the PCRA time-bar by titling his petition or motion as a writ of habeas

corpus.” Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa. Super. 2013).




                                      -2-
J-S57042-16


      However, “claims that fall outside the eligibility parameters of the

PCRA may be raised through a writ of habeas corpus.” Commonwealth v.

Masker, 34 A.3d 841, 850 (Pa. Super. 2011) (en banc).           Our Supreme

Court has explained that “the boundaries of cognizable claims under the

PCRA can only be extended so far as is consistent with the purposes of the

statute.”   Commonwealth v. Judge, 916 A.2d 511, 520 (Pa. 2007)

(holding habeas corpus, not the PCRA, “was available to adjudicate whether

defendant Judge’s deportation from Canada to face the death penalty in

Pennsylvania… violated his rights under the International Covenant for Civil

and Political Rights”).

      In his petition, Appellant alleges that (1) the legislative definition of

third-degree murder is too vague and (2) the trial court lacked statutory

authorization to impose Appellant’s sentence.     Petition for Writ of Habeas

Corpus Ad Subjiciendum, 8/5/2015, at 7-10. In his brief Appellant argues

that because “none of the cases for relief [sic] under the PCRA address the

unique situation presented in this case” he properly petitioned for a writ of

habeas corpus. Appellant’s Brief at 11.

      The trial court determined that Appellant had attempted to “remove

himself from the time limitation provisions of the PCRA” by labelling his

petition as a writ of habeas corpus and that the court properly treated the

petition as a PCRA petition.     Trial Court Opinion, 4/12/2016, at 3.      In




                                     -3-
J-S57042-16


proceeding to consider Appellant’s filing under the PCRA, the trial court

found that his petition was untimely filed. Id. Because Appellant failed to

plead a timeliness exception, the trial court dismissed the PCRA petition.

      It is not clear whether the relief Appellant seeks is cognizable under

the PCRA. Compare Judge, 916 A.2d at 520 (applying habeas corpus law

instead of the PCRA where Judge’s claim had “no connection to the truth-

determining process and [did] not render the underlying adjudication of guilt

or innocence… unreliable”); West, 938 A.2d at 1044          (determining that

habeas corpus, rather than the PCRA, is the appropriate vehicle for a claim

that “does not implicate the truth determining process underlying his

conviction and sentence, nor does it implicate the legality of the sentence

imposed”) with Commonwealth v. Stout, 978 A.2d 984, 987 (Pa. Super

2009) (“[A]ppellant’s allegations of constitutional defects in adoption of the

present version of the Pennsylvania Constitution and/or the Crimes Code,

equate to a contention that the Court of Common Pleas lacked authority to

prosecute him for the charge in question.     As an attack upon the court's

authority, i.e., the court’s jurisdiction, it could have been addressed by the

PCRA court.    To the extent appellant could have sought the same relief

under the PCRA, he was obligated to do so, and to do so in a timely

manner.”)




                                     -4-
J-S57042-16


      What is clear is that Appellant cannot prevail under either the PCRA or

habeas corpus.    If the PCRA applies, his petition is untimely filed with no

timeliness exception alleged.     See, e.g., Commonwealth v. Lewis, 63

A.3d 1274, 1281 (Pa. Super. 2013) (quoting Commonwealth v. Chester,

895 A.2d 520, 522 (Pa. 2006) (“[I]f a PCRA petition is untimely, neither this

Court nor the [PCRA] court has jurisdiction over the petition.            Without

jurisdiction, we simply do not have the legal authority to address the

substantive claims.”); Commonwealth v. Watts, 23 A.3d 980, 983 (Pa.

2011) (“[T]he statute confers no authority upon this Court to fashion ad hoc

equitable exceptions to the PCRA time-bar in addition to those exceptions

expressly delineated in the Act.”) (internal quotation omitted).

      Appellant’s claims also are ineligible for habeas corpus relief.       “It is

well settled that the extraordinary remedy of habeas corpus, which can be

successfully invoked only in exceptional cases, is not a substitute for an

appeal or a motion for a new trial, nor is it available for the correction of trial

errors.” Com. ex rel. Williams v. Myers, 162 A.2d 419, 420 (Pa. Super.

1960). See also Com. ex rel. Ashmon v. Banmiller, 137 A.2d 236, 238

(Pa. 1958) (“[A] habeas corpus petition is not available for the correction of

trial errors which could have been reviewed and corrected on appeal; it is

not a substitute for an appeal or for a writ of error or for a motion for a new

trial.”); Com. ex rel. Bey v. Myers, 152 A.2d 921, 922 (Pa. Super. 1959)




                                       -5-
J-S57042-16


(“The sufficiency of the evidence, and any trial errors which could have been

considered and corrected on appeal are not remediable or the subject of

relief by habeas corpus.”). Appellant could have raised his claims related to

the trial court’s statutory authority to sentence Appellant and the vagueness

of the third-degree murder statute on direct appeal, but failed to do so.

Accordingly, Appellant’s claims are not subject to habeas corpus relief.

      Thus, the trial court did not err in dismissing Appellant’s petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/7/2016




                                      -6-